DETAILED ACTION
Information Disclosure Statement
The IDS filed on 01/26/2021 has been considered and made of record.

Allowable Subject Matter
Allowed claims 9 and 19 are withdrawn by a new reference Motoori et al. [US 9,131,599].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-11, 13, 16, 18, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoori et al., [US 2013/0308281].
Regarding claim 1, Motoori et al., disclose a modular electronic housing (201/301, figures 6a-6b), comprising:
	a housing series  body (202/302, figures 6a-6b) having a receiving chamber (a chamber created from multiple sidewall 322, 323, 324 and 321, figures 6a-6b) housing an electronic component (at least one PCB 5, figures 6a-6b); and
	a maintaining device (at least one pair of elongated parts 324a, figures 6b) configured to maintain the electronic component on the housing series body, 

	wherein the holding body is bonded without a fastener to an inner housing wall of the housing series body via an adhesive bond (paragraph 0078).
Regarding claim 3, Motoori et al., disclose wherein a bonding medium (a pair of elongated parts 334a may be adhesive onto an inner surface of the sidewall 324, figure 6b, paragraph 0078) is introduced between holding body (324a, figure 6b) and housing series body (324, figure 6b).
Regarding claim 9, Motoori et al., disclose the holding body has at least one groove (a groove discloses between two adjacent elongated parts 324a, figure 6a-6b) configured to maintain the electronic component (5, figure 6a-6b).
Regarding claims 10 and 23, Motoori et al., disclose wherein the electronic component (the component 5 is secured on the holding body 324a, figures 6a-6b), via positive, non-positive, or material bonding, or via a combination of positive, and/or nonpositive, and/or material bonding, is maintained on the holding body.
Regarding claims 11 and 21, Motoori et al., disclose wherein the electronic component is comprises a circuit board (5, figures 6a-6b).
Regarding claim 13, Motoori et al., disclose a method for manufacturing a modular electronic housing (201/301, figures 6a-6b), comprising:  introducing an electronic component (at least one PCB 5, figures 6a-6b) is into a receiving chamber (a chamber created from multiple sidewall 322, 323, 324 and 321, figures 6a-6b) of a housing series body (202/302, figures 6a-6b) of the electronic housings and maintaining the electronic 
Regarding claim 16, Motoori et al., disclose wherein a bonding medium (a pair of elongated parts 334a may be adhesive onto an inner surface of the sidewall 324, figure 6b, paragraph 0078) is introduced between holding body (324a, figure 6b) and housing series body (324, figure 6b).
Regarding claim 18, Motoori et al., disclose wherein the positioning element (6a-6b) is at least partially formed on the electronic component (the PCB 5, figures 6a-6b), so that the holding body (324a, figure 6b) is first arranged on the electronic component and thereupon positioned together with the electronic component in the receiving chamber, and is bonded to the housing series body (paragraph 0078).
Regarding claim 24, Motoori et al., disclose a modular electronic housing (201/301, figures 6a-6b), comprising: 
a housing series body (202/302, figures 6a-6b) having a receiving chamber (a chamber created from multiple sidewall 322, 323, 324 and 321, figures 6a-6b) housing an electronic component (at least one PCB 5, figures 6a-6b); 

wherein the holding body has at least one groove (a slot is between two adjacent elongated parts 324a, figure 6a-6b) configured to maintain the electronic component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Motoori et al., in view of Baer et al. [US 2015/0064962].
Regarding claims 4 and 17, Motoori et al., disclose the claimed invention except for wherein the bonding medium comprises a pressure-sensitive adhesive.
	Baer et al., disclose an electronic device (10, figures 1-6) comprising at least one heat sink (22, figures 1-2 and 5-6) mounted on its printed circuit board (30, figures 1-2 and 5-6) through a pressure-sensitive adhesive (PSA 32, figures 1-2 and 5-6, paragraph 0028). 
.

Claims 5, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Motoori et al.
Regarding claims 5 and 19, Motoori et al., disclose wherein the holding body (324a, figure 6b) is configured to be positioned on the housing series body by a positioning element (paragraph 0021 and 0051).
Motoori et al., disclose the claimed invention except for the positioning element comprising a template.
Official notice is taken that it is well-known to use a template to locate a position of the holding support such that using a measure a position of the holding support to its housing corner, marking a marks or hole.
It would have been to one of ordinary skill in the art at the time the invention was made to use the positioning template to locate the holding body of the electronic device of Motoori et al., instead of using a positioning pin on the housing base, for the same 
Regarding claim 25, Motoori et al., disclose a method for manufacturing a modular electronic housing (201/301, figures 6a-6b), comprising:  introducing an electronic component (at least one PCB 5, figures 6a-6b) is into a receiving chamber (a chamber created from multiple sidewall 322, 323, 324 and 321, figures 6a-6b) of a housing series body (202/302, figures 6a-6b) of the electronic housings and maintaining the electronic component in the receiving chamber using a maintaining device (324a, figure 6b), the maintaining device comprising at least one holding body (at least one pair of elongated parts 324a, figures 6b) which is positioned in a bonding position (the holding body may adhered on an inner surface of the sidewall 324, figures 6a-6b, paragraph 0078) by a positioning element (paragraph 0012) in the receiving chamber, the maintaining device being materially bonded to the housing series body in a bonding position such that the electronic component arranged thereon is maintained on the housing series body by at least the holding body, and wherein the holding body (324a, figure 6b) is configured to be positioned on the housing series body by a positioning element (paragraph 0021 and 0051).
Motoori et al., disclose the claimed invention except for the positioning element comprising a template.
Official notice is taken that it is well-known to use a template to locate a position of the holding support such that using a measure a position of the holding support to its housing corner, marking a marks or hole.
.

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motoori et al., in view of Sherry [US 5,757,617].
Regarding claims 6-7, Motoori et al., discloses wherein the holding body has at least one head part (324a, figure 6b) configured to maintain the electronic component.
	Motoori et al., disclose the claimed invention except for the holding body has at least one head part configured to maintain electronic component, and a foot part, configured to bond with the housing series body, which head part and foot part are arranged offset from one another such that, in a bonded position, the electronic component maintained on the holding body predominantly overlaps the foot part and wherein the head part is arranged at an outer edge of the foot part (claim 7).
	Sherry discloses an electronic device (figure 5A) comprising at least a pair of holding bodies (131, figure 5A) being adhered on an inner surface of sidewall (82, figure 5A) of the electronic device housing, wherein each holding body comprises at least one head part(s)(132, figure 5A) and a foot part (a base of the holding body 131, figure 5A), wherein the head parts and foot part are arranged offset from one another such that, in a bonded position, the electronic component maintained on the holding body predominantly 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the holding body design of Sherry on the inner surface of the sidewall of the device housing of Motoori et al., for the purpose of facilitating installation the holding body in the electronic device.
Regarding claim 8, Motoori et al., disclose the claimed invention except for wherein the head part is connected to the foot part by an L-shaped connecting segment.
	Sherry further discloses wherein the head part (132, figure 5A) is connected to the foot part (131, figure 5A) by an L-shaped connecting segment.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the holding body design of Sherry, for the holding body of Motoori et al., for the purpose of enabling hold the component in the holding body of the electronic device.
Regarding claim 15, Motoori et al., disclose the claimed invention except for wherein the holding body is configured such that a foot part of the holding body, with which the holding body is materially bonded to an inner housing wall, and a head part of the holding body, at which the electronic component is arranged, are offset relative to one another such that the holding body is positioned by the positioning element such that the electronic component predominantly overlaps the foot part after it is arranged on the housing series body by the holding body.
	Sherry discloses wherein the holding body (131, figure 5A) is configured such that a foot part (131, figure 5A) of the holding body, with which the holding body is materially bonded to an inner housing wall (the holding body is adhered on an inner 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the holding body design of Sherry on the inner surface of the sidewall of the device housing of Motoori et al., for the purpose of facilitating installation the holding body in the electronic device.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Motoori et al., in view of Verrigni [US 6,906,266].
Regarding claims 12 and 22, Motoori et al., disclose the claimed invention except for wherein the holding body and/or the housing series body comprises, at least in segments, a plastic or a material comprising plastic.
	Verrigni discloses an electronic device (figures 1-4) comprising at least one holding support member (34/48, figures 1-4), wherein the holding support member is formed of a plastic (column 2, lines 29-37).
	It would have been to one of ordinary skill in the art at the time the invention was made to use plastic to make the at least one segment in the electronic device of Motoori et al., as suggested by Verrigni, for the purpose of reducing mechanical stresses damage the printed circuit board when it installs in the housing series body.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Motoori et al., in view of Suzuki et al. [US 4,744,039].
Regarding claim 20, Motoori et al., disclose the claimed invention except for wherein the positioning element comprise at least one handling device, comprising a robot, with which the holding body is supplied to the housing series body and/or is positioned on the housing series body.
	Suzuki et al., disclose a robot system (figures 1-4) comprising a positioning element to transfer a circuit component (30, figure 2), wherein the positioning element comprises at least one handling device/work-piece using a robot to detect a position of the work correctly to grasp an element (figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a robot system to install and/or align a holding body in the housing of Motoori et al., as suggested by Suzuki et al., for the purpose of detecting correctly a linear position of the holding body within its housing series body.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13 and 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips et al. [US 5,777,856] disclose integrated shielding and mechanical support;
Chu et al., [US 2016/0041587] disclose notebook computer;
Oh [US 7,564,698] discloses plasma display device; and
Ohanian [US 6,253,266] discloses apparatus and method for controlling information flow in a card cage having multiple backplanes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/16/2021